Exhibit 10(a)

 

DIRECTORS’ DEFERRED COMPENSATION PLAN

 

ARTICLE I - Definitions

 

1.1 “Plan” means the Directors’ Deferred Compensation Plan of Bank of Raleigh,
as described in this instrument, effective January, 1987, and thereafter.

 

1.2 “Bank” means Bank of Raleigh, a West Virginia corporation, or a successor
corporation thereafter.

 

1.3 “Committee” means the Committee, if any, appointed to administer the Plan as
and to the extent provided in Article 2.13.

 

1.4 “Director” means a Director of the Bank or of any division, subsidiary or
affiliate of the Bank who is eligible to become a participant in the Plan under
the eligibility requirements then in effect as established by the Committee
pursuant to Article 2.13.

 

1.5 “Fiscal Year” means the fiscal year of the Bank as established from time to
time.

 

1.6 “Participant” means a person who is selected to participate in the Plan and
has executed the Adoption Agreement as required by Paragraph 2.7 hereof.

 

1.7 “Deferred Compensation” means the portion of a participant’s compensation
for any fiscal year, or part thereof, that has been deferred pursuant to the
Plan.

 

1.8 “Termination of Service” or similar expression means the termination of the
participant as a Director of the Bank or any division, subsidiary or affiliate
thereof. Total disability, whether temporary or permanent, as defined herein,
shall not be considered termination of service, however, the deferral amount as
stated in Paragraph H of the Adoption Agreement shall be terminated at time of
disability, provided the participant does not continue to receive Director’s
fees.

 

1.9 “Total Disability” whether temporary or permanent as used herein shall mean
disability resulting from bodily injury provided same is not self-inflicted or
disease that prevents a Participant from engaging in any occupation for
compensation or profit which disability has existed continuously for at least
six months.

 

1.10 “Normal Retirement Date” for each participant shall be the date set forth
as the Participant’s Normal Retirement Date in Section E of the Adoption
Agreement executed by Participant and Bank, an unexecuted copy of which is
attached hereto as Exhibit I.

 



--------------------------------------------------------------------------------

ARTICLE II

 

2.1 Each Director of the Bank or of any division, subsidiary or affiliate of the
Bank selected to participate in the Plan may have a portion of his Directors’
fees to be received by him deferred in accordance with the terms and conditions
of the Plan. The amount of such fees that may be so deferred shall not exceed
the amount indicated in Paragraph H of the Adoption Agreement attached hereto as
Exhibit I (“Adoption Agreement”).

 

2.2 Continued Service. (a) Each Director in the Plan shall continue as a
Director of the Bank under terms mutually agreed upon between the Bank and the
Participant, from time to time, until the Participant reaches his Normal
Retirement Date or until such date as may be mutually agreed upon, or until his
prior death or total and permanent disability, as herein defined, or until
consent of the Bank to his early retirement. Any payments under this Plan shall
be independent of, and in addition to, those under any other Plan, program or
agreement which may be in effect between the Bank and the Participant. This Plan
and the Adoption Agreement attached hereto as Exhibit “I” shall not be construed
as a contract of employment, nor do either restrict the right of the
shareholders of the Bank to remove the Participant as a director, or the right
of the Participant to resign as a Director. (b) In the event of total disability
resulting in the participant terminating as a Director of the Board, the
participant will receive benefits in accordance with the provisions for early
termination.

 

2.3 Pre-Retirement Death Benefits. (a) If a Participant dies before his normal
retirement date as specified in Paragraph F of the Adoption Agreement, while
serving as a Director of the Bank, the Bank will pay to his beneficiary the
monthly benefit stated in Paragraph F of the Adoption Agreement. (b) If a
Participant resigns as a Director of the Bank before his Normal Retirement Date
for any reason except retirement, no death benefit shall be payable unless he
has completed two (2) years of participation in the Plan. (c) If the Participant
who resigns has completed two (2) or more years participation in the Plan and
dies prior to his normal Retirement Date, the Participant’s beneficiary(ies)
will receive a monthly benefit for a total of 180 months. The amount of such
benefit will be equal to a pro-rata portion of the pre-retirement Death Benefit
based on the formula contained in the Article 2.6 hereof. In no event will this
stated pre-retirement death benefit be greater than that specified in paragraph
F of the Adoption Agreement.

 

All payments to be made pursuant to this Article 2.3 shall commence 30 days
following the death of the Participant.

 

2.4 Post Retirement Death and Income Benefits. Upon a Participant attaining his
Normal Retirement Date, whether or not he then retires, the Bank will pay him
the monthly benefits stated in Paragraph G of the Adoption Agreement. Payments
hereunder shall commence the month following his Normal Retirement Date.

 

If the Participant dies prior to receiving 180 monthly payments in the amount
specified in Paragraph G of the Adoption Agreement, the Participant’s
Beneficiary shall continue to receive such monthly payments in a like amount
until the benefits provided for therein have been paid in full. If such
Participant has received at least 180 monthly payments in the amount specified
in Paragraph G of the Adoption Agreement prior to such Participant’s death, no
further benefits shall be due hereunder.

 

2



--------------------------------------------------------------------------------

2.5 Suicide. Notwithstanding any other provisions of this Plan, no benefits
shall be payable hereunder to a Participant’s beneficiary if the Participant’s
death occurs as a result of a suicide, while sane or insane, within two years
after (i) the date of said Participant’s execution of the Adoption Agreement
and/or (ii) the date of any subsequent change in the Benefits for said
Participant.

 

2.6 Early Termination. If the Participant’s service as a Director of the Bank is
terminated for reasons other than death or total and permanent disability prior
to his Normal Retirement Date, with or without cause or voluntarily or
involuntarily, and if the Participant’s termination was not due to fraudulent or
dishonest conduct by the Participant, and if the Participant had not completed
at least two (2) years participation in the Plan, the Bank shall return to the
Participant all amounts of his Directors’ fees which were deferred, if any, as a
result of his participation in this Plan and such Participant shall not be
entitled to receive any benefits under the Plan.

 

If termination as a Director of the Bank occurs after a Participant has
completed two (2) years of participation in the Plan, and if he is then living,
the Participant shall at his normal Retirement Date receive a pro-rata portion
of the post-retirement benefits provided for in Paragraph G of the Adoption
Agreement determined as follows:

 

Years served on the Board of Bank after effective date of the Plan. (Rounded to
the nearest whole year)          

 

Divided by

   X    Post Retirement Benefit stated in Paragraph G of the Adoption Agreement

 

Years Director would have been on the Board of the Bank after the effective date
of the Plan if he had continued to serve on the Board until his Normal
Retirement Date. (Rounded to the nearest whole year)

         

 

Payments due hereunder shall commence the month following his Normal Retirement
Date.

 

2.7 Requirements for Participants. In order to participate herein, the Directors
of the Bank selected to participate by the Bank shall execute an Adoption
Agreement, in the form attached hereto as Exhibit “I”.

 

2.8 Beneficiary. Each Participant shall have the right to designate a Primary
and Contingent Beneficiary entitled to receive the benefits payable upon death
on behalf of such Participant under the provisions of this Plan. The Participant
may change or revoke such designation in writing.

 

3



--------------------------------------------------------------------------------

2.9 Unfunded Plan. No Participant or any other person shall have any interest in
any fund or in any specific asset or assets of the Bank by reason of any amounts
due him hereunder, nor any right to receive any distribution under the Plan
except as and to the extent expressly provided in the Plan. Nothing in the Plan
shall be deemed to give any subsidiary or affiliate of the Bank rights to
participate in the Plan, except in accordance with the provisions of the Plan.
All benefits provided for hereunder and all other amounts deferred hereunder are
completely unsecured and are payable only out of the general assets of the Bank.
The Bank shall be under no obligation whatsoever to purchase or maintain any
life insurance policy or annuity contract or in any other manner provide the
benefits or fund its obligations under this Plan.

 

2.10 Non-assignability. Neither the Participant nor the Participant’s spouse,
nor their heirs or legatees shall have any right to commute, encumber or dispose
of the right to receive payments hereunder, which payments and the right thereto
are expressly declared to be non-assignable and non-transferable.

 

2.11 Rights of Rank to Terminate The Plan. The Bank shall have the right to
terminate this Plan at any time. If the Plan is terminated, a Participant with
less than two (2) years participation in the Plan shall receive a payment equal
to the total compensation deferred by the Participant, if any, because of his
participation in the Plan. If the Plan is terminated, a Participant with two (2)
years or more participation in the Plan shall receive future benefits in the
same manner and amount as he would have received had he terminated his service
as a director on the date the plan is terminated. Anything herein to the
contrary notwithstanding, should the Bank elect to terminate the Plan, it shall
be obligated to continue to pay all benefits provided for hereunder to all
Participants or their beneficiaries, as the case may be, who have died or
retired and who have become entitled to receive same in accordance with terms of
the Plan.

 

2.12 Relation to Other Plans. Any benefits payable under this Plan shall not be
deemed compensation to any Participant for the purpose of computing benefits to
which he may be entitled under any pension or profit-sharing plan or other
similar plan or arrangement of the Bank for the Benefit of its Participants.

 

2.13 Administration. The Board of Directors of the Bank shall have full power
and authority to administer this Plan or at its election it may delegate such
authority to a committee made up of three (3) members of the Bank’s Board of
Directors. No member of the Board shall be liable to any person for any action
taken or omitted in connection with the administration of this Plan unless
attributable to his own willful misconduct or lack of good faith. The Directors
shall, from time to time, establish eligibility requirements for participation
in the Plan and rules for the Administration of the Plan that are not
inconsistent with the provisions of the Plan.

 

2.14 Amendment. The Board of Directors of the Bank reserves the right to amend
this Plan in such manner as it in its sole discretion may deem necessary and
proper.

 

2.15 Law Governing. This Plan shall be construed in accordance with and governed
by the laws of the State of West Virginia.

 

2.16 Facility of Payment. Payment hereunder to the Participant or his or her
beneficiary pursuant to this Plan shall fully discharge the Bank from all claims
or liabilities with respect to

 

4



--------------------------------------------------------------------------------

such payments unless, before such payment is made, the Bank has received at its
principal place of business written notice by or on behalf of some other persons
who claims to be entitled to such payments or some part thereof. In the event
the Participant is deceased and a Court of competent jurisdiction has entered a
final order with respect to his or her estate, payment of such money, or
portions thereof, if any be due, pursuant to the terms of the judgment shall
likewise fully protect the Bank making such payment unless, before such payment
is made, written notice of a claim or adverse claim received in the manner
provided above.

 

2.17 Effect of Merger, Etc. The Bank shall not merge, consolidate, or combine
with any other business entity unless and until the succeeding or continuing
Bank expressly assumes and confirms the duties and obligations of the Bank under
this Plan.

 

5



--------------------------------------------------------------------------------

EXHIBIT I

 

ADOPTION AGREEMENT

 

DIRECTORS’ DEFERRED COMPENSATION PLAN

 

A. I,                     , a Director of Bank of Raleigh, (the “Bank”)
acknowledge that I have been furnished with a copy of the Directors’ Deferred
Compensation Plan of the Bank of Raleigh (the “Plan”) and that I have been
selected for participation therein.

 

B. I hereby adopt the plan and agree to be bound by all of its provisions as it
now exists or may hereafter be amended.

 

C. My beneficiary(ies) is:

 

PRIMARY:

 

CONTINGENT:

 

D. I agree to take such physical examination and to supply truthfully and
complete such information as may be required by the Bank.

 

E. My normal retirement date for purposes of the Plan is                     .

 

F. The amount of my pre-retirement death benefits payable under Paragraph 2.3(a)
of the Plan is                      payable monthly for a total of 180 months.

 

  (i) The monthly Pre-Retirement Death Benefits will be increased by $
                     on each plan anniversary prior to my fifty-fifth (55th)
birthday; thereafter, the monthly Pre-Retirement Death Benefit will be the same
as my monthly Post-Retirement Benefit.

 

G. The amount of my post-retirement income benefits payable under Paragraph 2.4
of the Plan is                      payable monthly for 180 months.

 

H. In consideration of my participation in this plan, I agree to defer $
                     per month from my Directors Fees until my normal retirement
date which shall be applied as provided in the Plan to which this Adoption
Agreement is attached.

 

I. This Adoption Agreement may be amended only by the written consent of the
Bank and the Participant, except that Participant can change his beneficiary
designation in writing at any time, as provided in Article 2.8 of the Plan.

 

J. The effective date for my enrollment for all purposes of the Directors’
Deferred Compensation Plan is the later of January 1, 1990 or the date the Bank
puts this Plan into effect.

 

6